 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10   CARL FOUST,                                        No. 2:16-cv-2731 WBS AC P
11                      Plaintiff,
12          v.                                          ORDER
13   O. KUKU-OJO, et al.,
14                      Defendants.
15

16          Plaintiff, a state prisoner proceeding pro se, has filed several letters that appear to seek

17   assistance with accessing the law library and obtaining preferred legal user status. ECF Nos. 60-

18   62. However, plaintiff has not identified what deadlines are pending that require his access to the

19   law library, and it appears that some of the issues plaintiff is seeking to pursue are unrelated to

20   this case. Requests unrelated to matters before the court in this case will not be considered, and if

21   plaintiff requires additional time to meet deadlines in this case due to his limited law library

22   access, he may request an extension of time that explains what deadline he needs extended and

23   why he needs the extra time.

24          Accordingly, IT IS HEREBY ORDERED that plaintiff’s requests (ECF Nos. 60-62) for

25   court-ordered library access are denied.

26   DATED: May 30, 2019

27

28
